UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


RONALD ANDERSON,

       Plaintiff,

       v.                                            Civil Action No. 09-521 (RJL)

EDW ARD F. REILLY, et aI.,

       Defendants.


                                 MEMORANDUM OPINION

       Plaintiff Ronald Anderson,l a prisoner in federal custody under sentence imposed by the

Superior Court for the District of Columbia, has filed a pro se complaint under 42 U.S.C. § 1983

against a Commissioner and Examiner of the United States Parole Commission, as well as

unidentified John and Jane Does, for allegedly violating the ex post facto clause of the

Constitution. Const. Art. 1, § 9. Anderson seeks money damages as well as prospective

injunctive and declaratory relief. The defendants' motion to dismiss, opposed by Anderson, will

be granted.

                                       I. BACKGROUND

       Anderson is currently incarcerated under sentence imposed on him for a murder

committed in 1989. At that time, the D.C. Parole Board operated under regulations that were

codified in 1987 (" 1987 Guidelines"). Nearly a decade later, parole authority for felons under

sentence by the Superior Court for the District of Columbia transferred from the District of

Columbia Parole Board to the United States Parole Commission. National Capital Revitalization


       1 This plaintiff is distinguished from several other persons of the same name in the

custody of the Federal Bureau of Prisons by Reg. No. 12904-007.
and Self-Government Improvement Act of 1997, Pub. L. 105-33, 111 Stat. 712, 734-37 (1997)

("D.C. Revitalization Act") (codified at D.C. Code §§ 24- 101 et seq.) (2001 & Supp. 2009).

That transfer obligated the Commission to apply D.C. law and regulations to the D.C. Code

offenders, but it also gave the Commission "exclusive authority to amend or supplement any

regulation interpreting or implementing the parole laws of the District of Columbia with respect

to felons." D.C. Code § 24-131. The Commission adopted new regulations in 2000 ("2000

Guidelines"). Anderson was considered for parole in 2002 and 2007, and denied release both

times. It is undisputed that Anderson's parole hearings were conducted under 2000 Guidelines.

       Anderson alleges that the defendants violated his constitutional protection against ex post

facto laws when they applied the 2000 Guidelines to him instead of the 1987 Guidelines. He

asserts that for their "use of parole guidelines that were implemented after commission of

plaintiffs criminal offense on March 8, 1989," the defendants are liable to him in their personal

capacities for money damages, and are amenable to prospective injunctive and declaratory relief

in their official capacities. Compl. at 4; PI. 's Opp 'n at 9. He seeks $110,000 in compensatory

and punitive damages. Compl. at 11. The defendants have moved to dismiss the complaint on

multiple grounds, including absolute quasi-judicial immunity. In addition, the defendants report

that on November 10,2009, the Parole Commission reconsidered Anderson's parole application

under the 1987 Guidelines, thereby rendering moot Anderson's claim for injunctive relief. See

Defs.' Status Report (Mar. 2, 10 10) (reporting that the Commission ordered action making

Anderson's parole effective date August 30, 2010).




                                                -2-
                                         II. DISCUSSION

        A court may dismiss all or part of a complaint that fails to state a claim upon which relief

may be granted. Fed. R. Civ. P. 12(b)(6). A court considering such a motion to dismiss must

assume that all factual allegations are true, even if they are doubtful. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007); Kowal v. MCI Communications Corp., 16 F.3d 1271, 1276

(D.C. Cir. 1994) (noting that a court must construe the complaint "liberally in the plaintiffs'

favor" and "grant plaintiffs the benefit of all inferences that can be derived from the facts

alleged"). A court need not, however, "accept inferences drawn by plaintiffs if such inferences

are unsupported by the facts set out in the complaint. Nor must [a] court accept legal conclusions

cast in the form of factual allegations." Kowal, 16 F.3d at 1276. In deciding a motion brought

under Rule 12(b)( 6), a court is limited to considering "the facts alleged in the complaint,

documents attached as exhibits or incorporated by reference in the complaint, and matters about

which [a court] may take judicial notice." Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196

(D.D.C. 2002) (citations omitted). A pro se complaint is entitled to liberal construction and is

not held to the same standards as is a formal pleading drafted by a person trained in law. Haines

v. Kerner, 404 U.S. 519, 520 (1972).

       As an initial matter, a court must satisfy itself that it may properly exercise jurisdiction

over a case. This Court has subject matter jurisdiction over a claim for money damages against a

federal agent acting under federal authority who is sued in his or her personal capacity for alleged

constitutional violations. Bivens v. Six Unknown Agents of Fed Bureau of Narcotics, 403 U.S.

388 (1971). When a Commissioner or Examiner of the United States Parole Commission is

acting pursuant to his or her authority under the D.C. Revitalization Act, he or she is acting under


                                                 -3-
color of a statute of the District of Columbia and, therefore, is subject to suit in his official

capacity for prospective injunctive and declaratory relief under 42 U.S.C. § 1983. Fletcher v.

District of Columbia, 370 F.3d 1223, 1227 (D.C. Cir. 2004) ("Because the D.C. Revitalization

Act is ... a statute [of the District of Columbia], we have no doubt the defendant members of the

United States Parole Commission are amenable to suit under § 1983 for actions taken pursuant to

that Act."); Fletcher v. District of Columbia, 481 F. Supp. 2d 156, 162 (D.D.C. 2007)

("[P]laintiff may pursue prospective injunctive and declaratory relief against the present

individual Commissioners in their official capacities."); Sellmon v. Reilly, 551 F. Supp. 2d 66,83

& n.12 (D.D.C. 2008) (same). Accordingly, this Court has subject matter jurisdiction over the

claims presented here. There can be no genuine debate that this Court has long-arm personal

jurisdiction over the defendants involving disputes arising with respect to their duties under the

D.C. Revitalization Act, and that venue in this district iroper. See Fletcher v. District of

Columbia, 481 F. Supp. 2d at 169-71 (finding venue proper and that it had long-arm personal

jurisdiction over Commissioners in their personal capacities).

       Anderson's claims for injunctive and declaratory relief are moot because his request for

parole has now been considered under the 1987 Guidelines, in accord with the Parole

Commission's regulation -     adopted in the wake of the decision in Sellmon v. Reilly, 551 F.

Supp. 2d 66 (D.D.C. 2008) -      granting prisoners in his situation a parole reassessment and/or

reconsideration hearing. See 28 C.F.R. § 2.80(0). Anderson's claim for money damages is

barred because the defendants, as federal agents performing a quasi-judicial function in making a

parole determination in Anderson's specific case, are protected by absolute quasi-judicial

immunity from such a suit. Fletcher v. District of Columbia, 481 F. Supp. 2d at 166 (finding that


                                                  -4-
the United States Parole Commissioners are entitled to absolute immunity from a Bivens claim

based a specific parole decision relating plaintiff); Fletcher v. United States Parole Comm 'n, 550

F. Supp. 2d 30, 43 (D.D.C. 2008) (reaffirming the grant of absolute quasi-judicial immunity from

suit).

         A separate order of dismissal accompanies this memorandum opinion.




Date:                                        United States District Judge


J/1'




                                               -5-